Citation Nr: 9936165	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee 
replacement with degenerative arthritis, currently evaluated 
as 30 percent.

2.  Entitlement to secondary service connection for a low 
back disability. 

3.  Entitlement to secondary service connection for a right 
hip disability.


REPRESENTATION

Appellant represented by:	Paul T. McChesney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to March 
1962.

By rating decision in March 1991, service connection was 
granted for a right knee injury with degenerative changes, 
status post chondrectomy, with limitation of extension to 10 
degrees.  This appeal arises from the March 1996 rating 
decision from the Columbia, South Carolina Regional Office 
(RO) that increased the evaluation of the veteran's service 
connected right knee injury with degenerative changes, status 
post three surgeries to 20 percent.  A Notice of Disagreement 
was filed in May 1996 and a Statement of the Case was issued 
in May 1996.  A substantive appeal was filed in May 1996 with 
a request for a hearing at the RO before a local hearing 
officer.  

This appeal additionally arises from a December 1997 rating 
decision from the Columbia, South Carolina RO that denied 
service connection for low back pain as having no secondary 
relationship to the right knee disability and denied service 
connection for right hip pain as having no secondary 
relationship to the right knee disability.  A Notice of 
Disagreement was filed in March 1998 and a Statement of the 
Case was issued in June 1998.  A substantive appeal was filed 
in July 1998 with a request for a hearing before a Member of 
the Board in Washington, D.C.

By rating decision in February 1997, the RO increased the 
evaluation for the veteran's service connected right knee 
replacement with degenerative changes from 20 percent to 30 
percent.  The veteran has continued his appeal of the 30 
percent rating.

In January 1997 and in August 1998 hearings at the RO before 
local hearing officers were held. 

On August 25, 1999, a hearing was held in Washington, D.C. 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).

The Board notes that the appellant's representative, at the 
August 1999 Board hearing indicated that the veteran wanted 
service connection for a left knee disability as secondary to 
the service connected right knee disability.  The RO has not 
developed this issue.  The issue of the appellant's 
entitlement to service connection for a left knee disability 
as secondary to a service connected right knee disability is 
not inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action.

Additionally, the appellant has indicated that he is 
unemployable due to his service connected right knee 
disability.  The RO has not developed the issue of 
entitlement to benefits based on individual unemployability 
(TDIU).  This issue is not inextricably intertwined with the 
current appeal.  As no action has been taken, it is referred 
to the RO for the appropriate action.

The issue of entitlement to an increased rating for service 
connected right knee disability is the subject of the Remand 
decision below.


FINDINGS OF FACT

1.  The veteran has been diagnosed with chronic disabilities 
of the low back and right hip.

2.  Medical nexus opinions are of record concerning a 
relationship between the low back and right hip disabilities 
and service connected right knee disability. 

3.  The claims for secondary service connection for a low 
back and right hip disability are plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to secondary service connection 
for a low back disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

2.  The claim of entitlement to secondary service connection 
for a right hip disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection will be granted 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  In Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, a VA outpatient record from November 1998 notes 
that the veteran was seen for evaluation for leg length 
discrepancy due to right knee surgery causing back pain.  It 
was noted that the knee may be a contributing factor to 
chronic low back pain.  

Also of record is a report from Glenn L. Scott, M.D., from 
May 1999, wherein the impressions included status post 
operative total knee arthroplasty right knee for post 
traumatic arthritis, degenerative lumbar spine and disc 
disease, and early degenerative arthritis, right hip.  It was 
further noted that it was difficult to say absolutely and 
with medical certainty that the knee condition was the sole 
cause of the veteran developing arthritis in his spine and 
hip, particularly in light of the fact that frequently other 
patients without such pathology have similar back findings.  
However, it was felt within reasonable certainty that it 
would be strongly contributory to the development of such a 
condition and also would promote a more rapid progression of 
such a condition, did he not limp and had equal leg lengths.  
In addition, a medical report from James A. McCarthy, III, 
M.D. based on an examination in August 1996, is to the effect 
that the veteran's "lurching shortened gait" had a tendency 
to aggravate the arthritis of the lumbar spine.

Therefore, the veteran has presented evidence of current low 
back and right hip disabilities and evidence indicating that 
there is a relationship between the service connected right 
knee disability and the low back and right hip disabilities.  
Therefore, the veteran's claims concerning his low back and 
right hip are well grounded.  


ORDER

The claim of entitlement to secondary service connection for 
a low back disability is well grounded.  To this extent only, 
the appeal is granted.

The claim of entitlement to secondary service connection for 
a right hip disability is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
low back disability and right hip disability as secondary to 
service connected right knee disability is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this case, there is an indication that the veteran has 
been treated by Glenn L. Scott, M.D., Charles B. Thomas, Sr. 
M.D., and at the Columbia, South Carolina VA Medical Center 
for low back and right hip disabilities.  Therefore, these 
records should be obtained.  

The Court has also held that the duty to assist includes the 
duty to obtain adequate and contemporaneous VA examinations.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  In this case, a VA examination is needed to 
address the medical issues presented on appeal.

Of record is an October 1996 Social Security Administration 
(SSA) decision granting disability benefits to the veteran.  
The VA should obtain the medical records upon which the 
decision it was based.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The veteran contends that the RO erred by failing to grant an 
increased rating for service connected right knee disability.  
He has thus stated a well-grounded claim for an increased 
rating.  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

In addition, an examination that addresses the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) has not been 
provided.  In that case, the United States Court of Appeals 
for Veterans Claims held that in evaluating a service 
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional loss, if feasible, should 
be determined by reference to additional range of motion 
loss.  It was explained that the diagnostic codes pertaining 
to range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  Therefore, the veteran should be 
afforded an orthopedic examination to address the DeLuca 
requirements. 

Moreover, the RO must consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability) and VAOPGCPREC 9-98 
(August 14, 1998).

On the VA examination in February 1998, it was noted that the 
veteran had several scars of the right knee.  It was not 
determined if the scars related to the service connected 
right knee disability were tender on objective demonstration.  
The Court held in the case of Esteban v. Brown, 6 Vet. App. 
259 (1994) that an appellant might be entitled to separate 
ratings for residuals of an injury to include painful scars 
and muscle damage if the assignment of the additional rating 
did not violate the prohibition against pyramiding under 38 
C.F.R. § 4.14.  The critical element in determining whether 
separate conditions referable to the same disability may be 
assigned separate ratings is that none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  

Finally, there is an indication in the record that the 
veteran has been treated at the Columbia, South Carolina VA 
Medical Center for his right knee disability.  Treatment 
records from this facility should be requested prior to the 
VA examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers who treated the veteran for the 
service connected right knee replacement 
with degenerative changes in recent years 
and for low back and right hip 
disabilities.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from Glenn L. Scott, M.D., Charles B. 
Thomas, Sr. M.D., and the Columbia, South 
Carolina VAMC. 

2.  The RO should contact SSA and obtain 
legible copies of the medical records 
upon which the decision that awarded 
disability benefits to the veteran was 
based.  All records must be associated 
with the claims folder.

3.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination regarding his low back and 
right hip disabilities and his right knee 
disability.  Notification of the date, 
time and place of the examination should 
be sent to the veteran and any attorney 
of record.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done.  The 
veteran and his attorney should be 
notified, prior to the examination, of 
the consequences for any failure to 
appear for the examination with regard to 
his increased rating claim.

Low back and right hip disabilities:  The 
examiner should answer the following 
questions below.  In so doing, the 
examiner should respond using any phrase 
appearing in bold type in the question.  
Any such phrase represents the standard 
of proof that the Board uses in 
adjudicating claims involving service 
connection.  The examiner should avoid 
using phrases like "possibly", "may 
have", "could have".  If the physician 
agrees or disagrees with any opinion of 
record concerning the issue of secondary 
service connection for the right hip and 
low back disabilities, he should comment 
on the reasons for any such disagreement 
or agreement.

a.  Is it at least as likely as not 
that any current low back disability 
was due to or the result of service 
connected right knee disability.  

b.  Is it at least as likely as not 
that any current low back disability 
is being aggravated by service 
connected right knee disability.  If 
so, the degree of aggravation should 
be quantified, if feasible.  

c.  Is it at least as likely as not 
that any current low back disability 
was due to or the result of the 
veteran's service connected right 
knee disability.  

d.  Is it at least as likely as not 
that any current low back disability 
is being aggravated by the service 
connected right knee disability.  
The degree of aggravation should be 
quantified, if feasible.  

Right Knee Disability:  The examiner 
should address the questions below.

a.  Whether there is any ankylosis 
of the right knee; and, if so, the 
position in degrees should be given.  
If there is limitation of motion, 
the ranges of motion should be given 
in degrees, together with the normal 
ranges of motion.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  

b. Whether the right knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
the examiner is unable to make such 
a determination, it should be so 
indicated on the record.  The 
factors upon which any medical 
opinion is based should be set forth 
for the record.  

c.  Whether pain could significantly 
limit functional ability during 
flare-ups or when the knee is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis (express in 
degrees) due to pain on use or 
during flare-ups.  If the examiner 
is unable to make such a 
determination, it should be so 
indicated on the record.  The 
factors upon which any medical 
opinion is based should be set forth 
for the record.  

d.  Whether there is any instability 
of the right knee.  If so, the 
instability should be described as 
mild, moderate or severe.  

e.  Whether the scars associated 
with the veteran's service connected 
right knee disability are tender and 
painful on objective demonstration 
or whether the scars are poorly 
nourished with repeated ulceration.  

f.  Whether there is severe painful 
motion or weakness of the right 
knee.

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims for service 
connection for a low back disability and 
a right hip disability as secondary to 
the veteran's service connected right 
knee disability.  This should include 
consideration of the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

5.  The RO should additionally review the 
veteran's claim for an increased rating 
for service connected right knee 
replacement with degenerative changes on 
the basis of all the evidence of record.  
Consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45 and the 
provisions of DeLuca, and the General 
Counsel opinions cited above.  If any 
decision remains adverse to the veteran, 
he and any attorney or representative of 
record should be furnished a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655 with regard to the 
increased rating claim if the veteran 
fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  
Verification should also be included to 
the effect that the veteran was notified 
of the consequences of his failure to 
appear.  The veteran and any attorney or 
representative of record should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


